Citation Nr: 1642337	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  10-29 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a lumbosacral strain prior to, December 1, 2014, and 20 percent thereafter.

2.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1995 to June 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

In a September 2016 statement, the Veteran withdrew her appeal pertaining to all of the issues before the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an evaluation in excess of 10 percent for a lumbosacral strain prior to, December 1, 2014, and 20 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for a left hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In a September 2016 statement, the Veteran withdrew her appeal pertaining to all of the issues before the Board.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER


Entitlement to an evaluation in excess of 10 percent for a lumbosacral strain prior to, December 1, 2014, and 20 percent thereafter, is dismissed.

Entitlement to service connection for a left hip disability is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


